Citation Nr: 1528989	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for congestive heart failure.  

2.  Entitlement to service connection for congestive heart failure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  During the course of the appeal, the Veteran's claim was permanently transferred to the RO in Seattle, Washington, and that RO has jurisdiction over the claim on appeal.  

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the electronic file.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The decision of reopening the claim for service connection for congestive heart failure with an implanted pacemaker is set forth below.  The remaining issue listed on the title page is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied service connection for congestive heart failure.  Although notified of the denial in an April 2009 letter, the Veteran did not initiate an appeal. 

2.  Evidence associated with the claims file since the April 2009 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for congestive heart failure with an implanted pacemaker and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 2009 rating decision denying service connection for congestive heart failure is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the April 2009 denial is new and material, the criteria for reopening the claim for service connection for congestive heart failure with an implanted pacemaker are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  

Given the favorable disposition of request to reopen the claim for service connection for congestive heart failure with an implanted pacemaker, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  



The Merits of the Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In April 2009, there was evidence of a current diagnosis of congestive heart failure with the implantation of a pacemaker; however, there was no evidence of this disability during service, or evidence indicating that the currently diagnosed congestive heart failure was related to service.  At the April 2015 Board hearing, the Veteran testified that a VA physician told him that his current heart disability was attributable to his military service, specifically as a result of his exposure to contaminated water at Camp Lejeune.  See the Board hearing transcript, page 9.  His testimony that a VA physician had told him that his current heart disability is a result of his military service is presumed credible for purposes of determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As the April 2015 testimony relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim, it is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for congestive heart failure is reopened.


REMAND

Remand is required to obtain outstanding treatment records and to obtain a VA medical addendum opinion to resolve the question of whether the Veteran's congestive heart failure is caused by his military service, or in the alternative, due to Agent Orange exposure and/or exposure to contaminated water at Camp Lejeune.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his congestive heart failure.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request must be made for treatment records dated since January 2014 from the:

Yakima Valley Vet Center in Yakima, Washington; 

Richland (WA) Community Based Outpatient Clinic in Richland, Washington; 

Jonathan M. Wainwright Memorial VA Medical Center in Walla Walla, Washington.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file and/or the Veteran's electronic folder, return the claims folder and/or Veteran's electronic folder to the VA physician who conducted the September 2011 examination (if unavailable, the file must be forwarded to a suitably-qualified examiner). All indicated clinical testing must be conducted if appropriate.

THE EXAMINER MUST BE ADVISED that in  September 2011, the Veteran was afforded a VA examination for his congestive heart failure.  The examiner concluded that the Veteran's congestive heart failure is not caused by his exposure to contaminated water at Camp Lejeune based on his review of internet medical websites.  The examiner explained that the Veteran's congestive heart failure is due to ischemic cardiomyopathy.  However, the examiner must provide an opinion as to whether the Veteran's congestive heart failure is attributable to his military service and whether it is attributable to his claimed in-service Agent Orange exposure, and must fully state the factual bases for the opinion.  

a.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b.  The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  

c.  With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* Service treatment records reflect no complaints, treatment, or diagnosis of a heart disability.  Upon discharge from service, clinical evaluation of the Veteran's heart was normal, as reflected on the February 1971 report of medical examination.  

* The Veteran was likely exposed to contaminated drinking water of unknown quantity while stationed at Camp Lejeune.  However, there is no official record of any in-service exposure to herbicides (Agent Orange) during the Veteran's military service.  

* VA outpatient treatment records dated July 2009 note that the Veteran was diagnosed with congestive heart failure in December 2008.  A cardiac catheterization was performed in January 2009, and a pacemaker was implanted in the left upper chest.  

* A January 2011 VA outpatient treatment note reports the Veteran's father died from black lung disease and heart failure.  At the same visit, the Veteran admitted to having chronic congestive heart failure and stating that it "runs in the family."  

* In September 2011, the Veteran was afforded a VA examination.  He was diagnosed with an acute, subacute, or old myocardial infarction; coronary artery disease; heart block; implanted cardiac pacemaker; and congestive heart failure.  After review of the claims file and physical examination of the Veteran, the examiner concluded that the Veteran's current heart disability is not caused by or a result of congestive heart failure.  Rather, the Veteran has ischemic cardiomyopathy, which is the cause of his congestive heart failure.  The examiner further added that there is no evidence that contaminated water at Camp Lejeune caused his heart failure as his review of internet websites did not mention congestive heart failure as one of the diseases caused by this contamination.  

* At the April 2015 Board hearing, the Veteran testified that is congestive heart failure is attributable to his service.  He gave three theories of entitlement.  First, he reported having an electrocardiogram (EKG) during service and was told that his heart was beating faster than normal.  The Veteran admitted to having no follow-up treatment until months or years later.  Second, he testified that his current heart disability is due to Agent Orange exposure.  He admitted to never being in Vietnam, but was exposed to Agent Orange while handling the personal effects from soldiers that were killed or missing in action in Vietnam.  Third, while stationed at Camp Lejeune, the Veteran stated that he was exposed to contaminated water, which caused his current heart disability.  As previously stated, the exposure to contaminated water while at Camp Lejeune is conceded.  

(i) All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified heart disability.  In regard to EACH identified disorder, namely congestive heart failure, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service, to include as due to Agent Orange exposure and/or exposure to contaminated water at Camp Lejeune  

d.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


